Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
To summarize applicant has amended the independent claims to recite the generating of a map and then subsequent navigation of the vehicle using the map. 
This amendment has overcome the 101 rejection of the previous office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments concerning the U.S.C 101 and the amendments is persuasive the previous 101 rejections are overcome.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browning et al, US 20180005052 A1, “STATIC OBJECT DETECTION FOR OPERATING AUTONOMOUS VEHICLE”.
	Regarding Claim 1, Browning et al teaches “A computer-implemented method for aiding a perception algorithm of an autonomous driving vehicles (ADV), the method comprising: collecting a plurality of point cloud data for an area from one or more sensors; running the perception algorithm on the plurality of point cloud data to detect a plurality of obstacles for the area; removing one or more moving obstacles and one or more stationary obstacles that are movable from the plurality of obstacles to generate a plurality of static obstacles; and recording at least a subset of the static obstacles as a set of predefined static obstacles associated with the area for aiding the perception algorithm of the ADV to detect objects for the area in real-time.”( [0156] In some examples, the prior sensor state 1029 may include a static object feature set 1037, which includes data sets captured previously which are deemed to depict static objects in the area of the road segment. The static objects include permanent objects which are not likely to change location or appearance over a duration of time. By way of example, the static objects may include objects which are deemed to have a height, shape, footprint, and/or visibility that is unchanged over a significant amount of time (e.g., months or years). Thus, for example, the static objects represented by the static object feature set 1037 may include buildings and roadway structures (e.g., fences, overpasses, dividers etc.).” Here the use of “static object feature set” teaches claim 1, in that this data set comes from previously captured sensor data (i.e. points clouds) teaching the “collecting” step and from the “removing” steps are taught in that only static objects which are permanent (i.e. static-objects which are moveable are not included in this set) and in light of [0146] “In some variations, the imagelets of prior sensor state 1029 may also reference a pose, reflecting an orientation of the sensor device that captured the prior data. In some variations, the imagelets may also be associated with labels, such as semantic labels which identify a type or nature of an object depicted in the imagelet, or a classification (e.g., imagelet depicts a static object). Still further, the imagelets may be associated with a priority or weight, reflecting, for example, a reliability or effectiveness of the imagelet for purpose of determining the localization output 1021” Here teaches that “prior sensor state” includes objects and their classifcaition (static/dynamic/etc) thus teaching that the “static-object set” is the set of static objects from prior data state which is a data of all objects from a prior time/state, thus inherently teaching the removing/trimming of non-static objects to arrive at a set of only static objects. That this set is then later used is the “recording” step of applicants claims);” and generating a map associated with the area based on the set of predefined static obstacles, wherein the map is utilized by the perception algorithm of the ADV to navigate through the area.”( [0157]” According to some examples, the perception component 1022 uses the static object feature set 1037 to identify portions of the current image data 1043 which reflect the presence of the static objects. In some examples, the perception component 1022 may utilize the image processing logic 1038 to implement image recognition or detection of the static object feature depicted by the current image data 1043, using the identified static object feature set 1037 provided by the prior sensor state 1029. For example, the static object feature set 1037 may specify semantic information (e.g., object classification, shape) about a static object, as well as a relative location of the static object by pixel location or image area. The perception component 1022 may use the image processing component 1038 to detect and classify objects in relative regions of the scene being analyzed, in order to determine if a semantically described static object is present in that image data corresponding to that portion of the scene. In this way, the perception component 1022 may then uses the image processing logic 1038 to detect the static object from the current image data 1043, using the pixel location or image area identified by prior sensor state 1029, as well as the object shape and/or classification.” Here teaches the identification (Classification and positioning) of static objects using a/the predetermined list of static objects around the vehicle to form a perception output. Earlier [0108] “In some examples, the motion planning component 424 includes event logic 474 to detect conditions or events, such as may be caused by weather, conditions or objects other than moving objects (e.g., potholes, debris, road surface hazard, traffic, etc.). The event logic 474 can use the vehicle's sensor state 93, localization output 121, perception output 129 and/or third-party information to detect such conditions and events. Thus, the event logic 474 detects events which, if perceived correctly, may in fact require some form of evasive action or planning” Here teaches that perception output are used to for evasive action and trajectory planning (used to navigate the vehicle through an area))
	Regarding Claim 2, Browning et al teaches “The method of claim 1, wherein collecting a plurality of point cloud data for an area from one or more sensors comprises: collecting point cloud data captured by the one or more sensors for a same area for a plurality of repetitions.”( [0148] As an addition or alternative, the prior sensor state 1029 may include multiple different point clouds 1035 that reference a common location of capture, with variations amongst the point clouds 1035 accounting for different lighting conditions (e.g., lighting conditions such as provided by weather, time of day, season). In such examples, the localization component 1024 may include point cloud selection logic 1032 to select the point cloud 1035 of prior sensor information to reflect a best match with a current lighting condition, so that a subsequent comparison between the prior sensor state 1029 and the current sensor state 493 does not result in inaccuracies resulting from differences in lighting condition. For example, with passive image data, the variations amongst the point clouds 1035 of prior sensor information may account for lighting variations resulting from time of day, weather, or season.” Here teaches the use of multiple point clouds for the same location, i.e. repeated scanning of a location by sensors)
	Regarding Claim 3, Browning et al teaches “The method of claim 1, wherein running the perception algorithm on the plurality of point cloud data to detect a plurality of obstacles for the area comprises: detecting motions of the plurality of obstacles by the perception algorithm.”( [[0146] According to some examples, the localization component 1024 determines the localization output 1021 using the prior sensor state 1029 of an area of the vehicle. The prior sensor state 1029 may be distributed as elements that reflect a sensor field of view about a specific location where the sensor data was previously obtained. When distributed about the sensor field of view, the sensor information provided by the prior sensor state 1029 can be said to be in the form of a point cloud 1035. In some examples, the point cloud 1035 of prior sensor information may be substantially two-dimensional, spanning radially (e.g., 180 degrees, 360 degrees about, for example, a reference location that is in front of the vehicle). In variations, the point cloud 1035 of prior sensor information may be three-dimensional, occupying a space in front and/or along the sides of the vehicle. Still further, in other variations, the point cloud 1035 of prior sensor information may extend in two or three dimensions behind the vehicle. For example, the prior sensor state 1029 may be provided as part of a submap that includes a layer of imagelets arranged in a point cloud. The imagelets may include, for example, passive image data sets, or image sets collected from a Lidar component of the vehicle. The individual imagelets of the prior sensor state 1029 may each be associated with a precise coordinate or position, corresponding to a location of sensor devices that captured sensor information of the prior state information. In some variations, the imagelets of prior sensor state 1029 may also reference a pose, reflecting an orientation of the sensor device that captured the prior data. In some variations, the imagelets may also be associated with labels, such as semantic labels which identify a type or nature of an object depicted in the imagelet, or a classification (e.g., imagelet depicts a static object). Still further, the imagelets may be associated with a priority or weight, reflecting, for example, a reliability or effectiveness of the imagelet for purpose of determining the localization output 1021.” Here teaches the classification of objects in the past data state, including recoginition of static objects, from the context of the publication it is known that classification of an object includes detection/recognizing movement [0105] “The perception output 129 can correspond to interpreted sensor data, such as (i) image, sonar or other electronic sensory-based renderings of the environment, (ii) detection and classification of dynamic objects in the environment, and/or (iii) state information associated with individual objects (e.g., whether object is moving, pose of object, direction of object).”)
	Regarding Claim 4, Browning et al teaches “The method of claim 1, wherein the subset of the plurality of static obstacles that constitutes the set of predefined static obstacles comprises one or more of the static obstacles that are within an area of interest of the area.”( [0168]” In an example, the sensor processing subsystem 1000 can select a point cloud of imagelets 1122 which represent the prior sensor state captured for the road segment 1102. The imagelets 1122 may include raw image data (e.g., pixel images), processed image data (e.g., feature vector of select objects), semantic labels, markers and image data of a particular region of the scene about a prior location of capture 1115, where the prior location of capture 1115 has a precisely known location.” Here teaches that the prior sensor state/sets data corresponds to a particular region (i.e. region of interest”; from [0156] “In some examples, the prior sensor state 1029 may include a static object feature set 1037, which includes data sets captured previously which are deemed to depict static objects in the area of the road segment”. Here it is known that a static object feature set is part of the prior sensor state)
	Regarding Claim 5, Browning et al teaches “The method of claim 1, wherein recording the set of predefined static obstacles comprises: recording one or more of a position and a shape for each of the predefmed static obstacles of the set.” ([0157] According to some examples, the perception component 1022 uses the static object feature set 1037 to identify portions of the current image data 1043 which reflect the presence of the static objects. In some examples, the perception component 1022 may utilize the image processing logic 1038 to implement image recognition or detection of the static object feature depicted by the current image data 1043, using the identified static object feature set 1037 provided by the prior sensor state 1029. For example, the static object feature set 1037 may specify semantic information (e.g., object classification, shape) about a static object, as well as a relative location of the static object by pixel location or image area.” Here teaches that the shape/location of an static object are known/compared with the static object feature set 1037, inherently teaching the creation of a predetermine-static object set which contains the shape and location of static objects))
	Regarding Claim 6, Browning et al teaches “The method of claim 1, further comprising: receiving sensor data for the area captured by the one or more sensors; processing the sensor data for the area to trim one or more regions-of-interest (ROI) of the area to exclude one or more of the predefmed static obstacles; running the perception algorithm of the ADV in real-time on the sensor data of the ROI to generate a partial perception result;”( [0045] As an addition or a variation, the submap processing component 120 can include perception component 124 which provides perception output 129 representing objects that are detected (through analysis of the current sensor state 493) as being present in the area of the road network. The perception component 124 can determine the perception output to include, for example, a set of objects (e.g., dynamic objects, road features, etc.). In determining the perception output 129, the perception component 124 can compare detected objects from the current sensor state 493 with known and static objects identified with the submap feature set 113. The perception component 124 can generate the perception output 129 to identify (i) static objects which may be in the field of view, (ii) non-static objects which may be identified or tracked, (iii) an image representation of the area surrounding a vehicle with static objects removed or minimized, so that the remaining data of the current sensor state 493 is centric to dynamic objects.” Here (iii) teaches the exclusion/removal of static objects from sensor data [0158] Once the static objects are detected from the current image data 1043, the perception component 1022 may then deduce other objects depicted by the current image data 1043 as being non-static or dynamic. Additionally, the perception component 1022 may detect a non-static object as occluding a known static object when the image analysis 1038 determines that the pixel location/image area identified for the static object feature set 1037 does not depict an object or feature of that set. When the perception component 1022 determines static objects from the current sensor state 493, the perception component 1022 may implement object subtraction 1026 so that the presence of the static object is ignored in connection with one or more sensor analysis processes which may be performed by the sensor processing subsystem 1000. For example, the sensor processing subsystem 1000 may subsequently perform event detection to track objects which are non-static or dynamic. When pixel data corresponding to static objects are ignored or removed, subsequent processes such as event detection and tracking may be improved in that such processes quickly focus image processing on non-static objects that are of interest)” and adding the one or more of the predefmed static obstacles that have been excluded from the ROI to the partial perception result to generate a perception output of the area.”( [0082] “The road surface layer 304 can include, for example, sensor data representations and/or semantic labels that are descriptive of the road surface. The road surface layer 304 can identify, for example, the structure and orientation of the roadway, the lanes of the roadway, and the presence of obstacles which may have previously been detected on the roadway, predictions of traffic flow patterns, trajectory recommendations and/or various other kinds of information.” While not explicitly stating that the static objects are then readded, here teaches that static objects are a part of the perception output, and their removal is specifically to isolate/analyze the dynamic objects, however the overall process of perception/trajectory guidance does include/require use of static objects)
	Regarding Claim 7, “The method of claim 6, wherein recording the set of predefined static obstacles comprises recording a position for each of the predefined static obstacles of the set, and wherein processing the sensor data for the area to trim one or more ROI of the area to exclude one or more of the predefined static obstacles comprises: excluding the one or more predefined static obstacles from the sensor data of the ROI based on the positions for the one or more predefined static obstacles.”( [0158] Once the static objects are detected from the current image data 1043, the perception component 1022 may then deduce other objects depicted by the current image data 1043 as being non-static or dynamic. Additionally, the perception component 1022 may detect a non-static object as occluding a known static object when the image analysis 1038 determines that the pixel location/image area identified for the static object feature set 1037 does not depict an object or feature of that set. When the perception component 1022 determines static objects from the current sensor state 493, the perception component 1022 may implement object subtraction 1026 so that the presence of the static object is ignored in connection with one or more sensor analysis processes which may be performed by the sensor processing subsystem 1000. For example, the sensor processing subsystem 1000 may subsequently perform event detection to track objects which are non-static or dynamic. When pixel data corresponding to static objects are ignored or removed, subsequent processes such as event detection and tracking may be improved in that such processes quickly focus image processing on non-static objects that are of interest. Here teaches that that the position image/pixel location corresponding to the predetermined static objects (i.e. RIO trimming “based on the position” of predetermined static objects) are trimmed/removed)
	Regarding Claim 8, Browning et al teaches “The method of claim 6, wherein running the perception algorithm of the ADV in real- time on the sensor data of the ROI to generate a partial perception result comprises: detecting one or more moving objects in the ROI.”( 0158] Once the static objects are detected from the current image data 1043, the perception component 1022 may then deduce other objects depicted by the current image data 1043 as being non-static or dynamic. Additionally, the perception component 1022 may detect a non-static object as occluding a known static object when the image analysis 1038 determines that the pixel location/image area identified for the static object feature set 1037 does not depict an object or feature of that set. When the perception component 1022 determines static objects from the current sensor state 493, the perception component 1022 may implement object subtraction 1026 so that the presence of the static object is ignored in connection with one or more sensor analysis processes which may be performed by the sensor processing subsystem 1000. For example, the sensor processing subsystem 1000 may subsequently perform event detection to track objects which are non-static or dynamic. When pixel data corresponding to static objects are ignored or removed, subsequent processes such as event detection and tracking may be improved in that such processes quickly focus image processing on non-static objects that are of interest.” Here teaches that the trimming is to identify objects (non-static) objects )
	Regarding Claim 9, Browning et al teaches  “The method of claim 6, wherein adding the one or more of the predefined static obstacles that have been excluded from the ROI to the partial perception result to generate a perception output of the area comprises: adding one or more of the predefined static objects that have been excluded from the ROI and that are less than a threshold distance from the ADV to the partial perception result.”( [0094] Examples recognize that urban driving environments present significant challenges to autonomous vehicles. In particular, the behavior of objects such as pedestrians, bicycles, and other vehicles can vary based on geographic region (e.g., country or city) and locality (e.g., location within a city). Additionally, examples recognize that the behavior of such objects can vary based on various other events, such as time of day, weather, local events (e.g., public event or gathering), season, and proximity of nearby features (e.g., crosswalk, building, traffic signal). Moreover, the manner in which other drivers respond to pedestrians, bicyclists and other vehicles varies by geographic region and locality.” While not explicitly mentioning a threshold this section teaches the recognition/importance (Re-adding) of static objects within a threshold (i.e. those that are “nearby”) for driving/trajectory planning of the vehicle. i.e. a perception output inherently includes/requires including static-objects within a proximity to the vehicle)
	Claims 10-20 are a non-transitory computer readable medium and data processing system (processor and memory) which contain/run the method claims in claims 1-9. Brown et al teaches a computer implemented method for its disclosed invention [0112]“FIG. 5 is a block diagram of a vehicle system on which an autonomous vehicle control system may be implemented. According to some examples, a vehicle system 500 can be implemented using a set of processors 504, memory resources 506, multiple sensors interfaces 522, 528 (or interfaces for sensors) and location-aware hardware such as shown by satellite navigation component 524. In an example shown, the vehicle system 500 can be distributed spatially into various regions of a vehicle.” thus the grounds of rejections for claims 10-20 are equivalent to claims 1-9. The pairings are (1, 10, 19); (2, 11); (3, 12); (4, 13); (5, 14); (6, 15, 20); (7, 16); (8, 17); and (9, 18). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180188039 A1; US 20200109954 A1; US 20190392232 A1; US 20190323855 A1;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661